Title: To James Madison from James Mchenry, 17 June 1788
From: McHenry, James
To: Madison, James


Dear Sir,Baltimore 17 June 1788.
To-nights post has brought me intelligence from your convention which induces me to send you the inclosed authentic information respecting the present state of the opposition to the constitution in Pennsylvania. I find the same misrepresentations have been played upon the uninformed with you which was practised with us. You are at liberty to make them as public as you please. The letter is from the chief Justice and the certificate from the clerk of the General Assembly. You will return them, and I hope, (tho’ I am full of fears) with them the desirable news of your State having adopted the constitution. God be with you. Adieu
James McHenry
